I dissent. I agree that the evidence sustains a recovery and that it is not particularly strong for the plaintiff. If I were trying the facts, having before me only the printed evidence and not the witnesses, I might reach a different result; and if I found for the plaintiff I might make the damages less. But the facts were for the jury. If the case is tried again it will be tried about as it was tried before and upon about the same evidence. There is not detectable an atmosphere at the trial unfavorable to the defendant. The trial was the usual fair trial on disputed facts. The result is the composite judgment of 12 jurors. The trial judge is satisfied. In a better position many times over than are we to determine whether there should be a discretionary new trial, he has decided that there should not be. True, the new trial will not be embarrassed by a determination of the law of the case on this appeal, for the evidence is held sufficient to go to the jury, and the plaintiff can again present the same facts to another jury for another finding. The record contains 600 pages of printed testimony. The cost of the reversal and the delay and expense of a new trial put upon him a heavy burden. He is now 75 years of age, and practical reasons suggest that he ought not to bear it unless it is clear that a discretionary new trial should have been granted.
WILSON, C.J.
I concur in the dissent. *Page 248